Citation Nr: 0026724	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of hands.

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to service connection for arthritis of joints 
other than the hands and shoulders.

4.  Entitlement to service connection for a facial rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974 and from September 1977 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and September 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The issues on appeal were remanded 
by the Board for further in December 1997.  The case was 
returned to the Board in August 2000.

The issues of entitlement to service connection for arthritis 
of the hands and shoulders will also be addressed in the 
remand at the end of this action.


FINDINGS OF FACT

1.  The claim for service connection for arthritis of the 
hands is plausible.

2. The claim for service connection for arthritis of the 
shoulders is plausible.

3.  The claim for service connection for arthritis of joints 
other than the hands and shoulders is not plausible.

4. The claim for service connection for a facial rash is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
hands is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for arthritis of the 
shoulders is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for arthritis of joints 
other than the hands and shoulders is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4..  The claim for service connection for a facial rash is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease initially diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Court of Appeals 
for the Federal Circuit (Federal Circuit) has reiterated that 
the standard of proof it affirmed in Epps emphasizes that a 
well-grounded claim need only be plausible or capable of 
substantiation and that such a claim need not be conclusive 
but only possible.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  In Hensley, the Federal Circuit went on to state that 
the threshold established for assessing whether a claim is 
well grounded has long been understood to be uniquely low, 
and its opinion in Epps did not change that.  A claim also 
may be well grounded if the condition is observed during 
service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Pertinent facts

Service medical records show that in August 1974 the veteran 
was seen with a history of having fallen on his right hand 
two months previously; ulna irritation was diagnosed but x-
rays revealed no significant abnormality.  In April 1992, the 
veteran was seen for complaints of hand and foot pain; 
arthritis was diagnosed.  The veteran was also treated for 
complaints of pain around the right great toe; x-rays showed 
minimal enlargement of the metatarsal head.  The clinical 
assessment was nerve irritation with over pronation.  In a 
July 1993 report, a history of mild back pain that had lasted 
for 6 weeks was noted; the clinical assessment was right 
upper back musculoskeletal pain.  A November 1994 report 
shows that the veteran was treated for back pain localized 
between the shoulders; the clinical assessment at that time 
was bilateral shoulder degenerative joint disease, recurrence 
with back pain (now stable).   In the veteran's November 1994 
separation examination report, an examiner noted that the 
veteran was taking Indocin for degenerative joint 
disease/arthritis of the feet, hands, and shoulders.  In 
addition, the examiner noted that the veteran had right great 
toe arthritis and a facial skin rash, both since 1993.  

The veteran underwent VA skin examination in April 1995.  The 
veteran complained of a recurrent area of itching between the 
eyebrows that erupted during the warmer months of the year.  
The examiner reported that the rash was inactive at the time 
of examination.  The examiner also reported that the lesions 
were confined to the glabella of the forehead and that there 
were no nervous manifestations.  The examiner diagnosed 
contact dermatitis with inconsequential manifestations.  

Also in April 1995, the veteran underwent VA examination of 
his joints.  The examination report states that the veteran 
complained of chronic dull pain in the joints of his hands, 
shoulders, and right great toe; he reported that the pain was 
worse in the morning.  The examiner reported that x-rays of 
the shoulders, knees, and ankles showed no radiographic 
evidence of degenerative joint disease.  The examiner 
diagnosed tenosynovitis of the shoulders and knees without 
radiographic evidence of degenerative arthritis.  X-rays of 
the right foot revealed a 3 millimeter plantar spur of the os 
calcis with an otherwise unremarkable right foot.  

VA spinal examination was performed in April 1995.  At the 
examination, the veteran complained of a spastic type pain of 
the mid-thoracic region of his back that occasionally 
radiated frontally.  The examiner diagnosed a mid-thoracic 
erector spinae spasms, without evidence of degenerative joint 
disease or other axial spine deformity.

In July 1995, the veteran presented at an Air Force base with 
a several year history of intermittent hand pain and swelling 
of the fingers.  He complained of frequent pain and swelling 
of the hands with use.  The examiner noted that the veteran's 
hands were normal in appearance.  The clinical assessment was 
rule out rheumatoid arthritis; suspect degenerative joint 
disease and overuse syndrome.  An x-ray taken the same day 
revealed normal radial carpal and carpal joint spaces with no 
evidence of joint narrowing, bony erosion, osteopenia, acute 
fracture, or dislocation.  The radiological impression was 
normal hands.  

The veteran was again examined by VA for shoulder complaints 
in April 1998.  According to the examination report, the 
veteran explained to the VA examiner that he had been told by 
Air Force physicians that he had degenerative joint disease 
following the gradual onset of pain in both shoulders in 
1993.  The veteran reported having problems with both 
shoulders since leaving active duty.  He reported receiving 
treatment at an Air Force base since his separation from 
service where he had been given Feldene and Motrin for 
shoulder and hand pain.  The veteran reported continuing 
joint problems that affected his work duties at the Post 
Office.  After performing a physical examination, the 
examiner diagnosed a chronic inflammatory process of both 
shoulders that was service connected.  The examiner also 
commented that the veteran had some form of acute 
inflammatory arthritis/bursitis, the etiology of which was 
being investigated.  

In October 1998, the veteran underwent VA examination of his 
skin.  After reviewing the veteran's claims files, the 
examiner conducted physical examination of the skin which 
showed no abnormalities or rashes.  It was the examiner's 
clinical assessment that the veteran had no facial skin rash.  
Further, the veteran denied that any skin rash was causing 
him problems.  

The veteran also was seen by a VA examiner in October 1998 
for his complaint of pain in the joints of his hands.  The 
veteran reported occasional swelling of his hands during the 
course of his work-related physical activity, as well as 
aching of the hands with cold temperatures.  The veteran 
reported no additional joint complaints.  No swelling, 
tenderness, or other pathology was noted on physical 
examination of the hands.  It was the examiner's clinical 
assessment that the veteran "may very well have early onset 
osteoarthritis of the hands" given his symptoms.  However, 
the examiner opined that there was no evidence to suspect a 
systemic inflammatory process. 

Finally, the veteran also underwent VA examination of his 
feet in October 1998.  The veteran reported the recent onset 
of right heel pain that worsened after walking as well as 
pain in joints of both great toes.  Physical examination was 
unremarkable except for complaints of right heel pain with 
increasing pressure.  In his clinical assessment, the 
examiner opined that the veteran's current right foot pain 
was not related to arthritis

Analysis

I.  Arthritis

Hands and shoulders

As noted above, a service examiner who evaluated the veteran 
for complaints of hand pain in April 1992 diagnosed 
arthritis.  Further, a service examiner noted degenerative 
joint disease/arthritis of the hands and shoulders on the 
veteran's November 1994 separation examination report. The 
most recent VA examination of the veteran's hands conducted 
in October 1998 failed to include an x-ray of the hands; 
however, in the examination report the VA physician did opine 
that the veteran very well may have early onset 
osteoarthritis of the hands.  In addition, the July 1995 
report from an Air Force base indicates that the examiner 
suspected degenerative joint disease of the hands.  
Therefore, the Board concludes that the veteran's claim for 
service connection for arthritis of the hands is well 
grounded.

Similarly, the April 1998 VA examination of the veteran's 
shoulders resulted in an opinion that the veteran may have 
some form of arthritis or inflammatory process affecting his 
shoulders; the examiner commented that the etiology of these 
manifestations was being investigated.  In light of this 
opinion and the service medical evidence cited above, the 
Board is of the opinion that the claim for service connection 
for arthritis of the shoulders is well grounded.

Other joints

As mentioned, an April 1992 service medical record reveals a 
diagnosis of arthritis in relation to the veteran's 
complaints of foot pain and a service examiner noted 
degenerative joint disease/arthritis of the feet and right 
great toe arthritis in the veteran's 1994 separation 
examination report.  However, post-service medical evidence 
fails to show current arthritis of the foot.  Rather, the 
examiner assessing the veteran's feet in October 1998 opined 
that his foot pain was not related to arthritis.  Similarly, 
post-service medical evaluation of the veteran's ankles, 
knees, and spine have failed to show evidence of arthritis.  
Moreover, at his October 1998 VA examination for his hands, 
the veteran reported to the examiner that he had no joint 
complaints other than those of his hands.

Since there is no competent evidence of current arthritis in 
any joints other than the shoulders and hands, the Board has 
concluded that the veteran's claim is not well grounded. 

II.  Facial rash

As reported above, the most recent VA examination of the 
veteran for skin disability in October 1998 failed to reveal 
clinical evidence of a skin rash or other skin abnormality.  
Moreover, the veteran reported to the examiner that there was 
no skin rash that was causing him any problems.  Again, 
without competent evidence of a current skin disability, the 
veteran's claim for service connection for a facial skin rash 
is not well grounded.


ORDER

Evidence of a well-grounded claim for service connection for 
arthritis of the hands having been presented, the appeal, to 
this extent, is granted.

Evidence of a well-grounded claim for service connection for 
arthritis of the shoulders having been presented, the appeal, 
to this extent, is granted.

Service connection for arthritis of joints other than the 
hands and shoulders is denied.

Service connection for a facial rash is denied.


REMAND

Although the examiner who evaluated the veteran in October 
1998 for disability of the hands provided an opinion 
sufficient to well ground the claim, x-rays confirming or 
ruling out the existence of arthritis of the hands were not 
performed.  

The VA examiner assessing the veteran's shoulders in April 
1998 was of the opinion that the veteran's bilateral shoulder 
disability originated in service and that his bilateral 
shoulder disability was due to arthritis or bursitis.  The 
examiner did not diagnose arthritis or ruled out a diagnosis 
of arthritis.  Service connection for tenosynovitis of the 
shoulders is currently in effect.  Service connection has not 
been granted for arthritis of either shoulder.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
to include private, Air Force and VA 
health care providers, who may possess 
additional records pertinent to his 
claims for service connection for 
arthritis of the hands and shoulders.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims files.  

2.  The RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
arthritis of the hands and shoulders.  
Any indicated studies should be 
performed, including x-rays, and all 
findings should be set forth in detail.  
The claims files must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
any currently present arthritis of the 
hands and shoulders as to whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's service.  The supporting 
rationale for all opinions expressed 
should also be provided.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issues of 
entitlement to service connection for 
arthritis of the hands and shoulders. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 




